Citation Nr: 9922338	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-13 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin condition 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel
INTRODUCTION

The veteran had active service from September 1967 to August 
1969 and he served in the Republic of Vietnam.

This matter comes before the Board of Veteran's Appeals 
(Board) from a February 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied a claim for service connection for 
spots on the body, claimed as due to exposure to herbicides 
during military service in Vietnam, as not being well 
grounded.  An appeal from that rating action was perfected.


FINDINGS OF FACTS

1. The veteran had active service from September 1967 to 
August 1969 and he served in the Republic of Vietnam.

2. The service medical records are negative for a skin 
condition.

3. No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has a 
skin condition legally presumed to be due to exposure to a 
herbicidal agent, including Agent Orange.

4. The earliest evidence of any form of a skin condition is 
more than one year after service.

5. The veteran has not submitted evidence of a nexus between 
his claimed skin condition and his period of military service 
or inservice exposure to a herbicidal agent, including Agent 
Orange.



CONCLUSION OF LAW

The claim for service connection for a skin condition, 
claimed as due to exposure to exposure to Agent Orange, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

For those who had active wartime service during the Vietnam 
Era (from August 5, 1964, until May 7, 1975, (38 U.S.C.A. § 
101(29)(B) and 38 C.F.R. § 3.2(f)) service connection may be 
granted for disease or injury incurred in or aggravated 
during service. 38 U.S.C.A. § 1110.

There is a legal presumption available to those who served in 
the Republic of Vietnam and claim that a disability is due to 
exposure to herbicidal agents during that service.  Under 38 
U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307(a)(6), 
3.309(e) (1998) those service members who served in the 
Republic of Vietnam from January 9, 1962, until May 7, 1975, 
and have one of the diseases set forth under the law are 
presumed to have been exposed to herbicidal agents, including 
Agent Orange.  Under 38 C.F.R. § 3.307(a)(6)(iii) the last 
date of exposure is presumed to be the last date of service 
in the Republic of Vietnam during the Vietnam Era.

Notwithstanding the foregoing presumption applicable to 
claims based on exposure to herbicidal agents, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1040 
(1995).  In circumstances where a claimant does not meet the 
statutory criteria, "competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required" to 
establish a well-grounded claim for service connection for a 
disorder as secondary to exposure to Agent Orange.  See 
Grottveit v. Brown, 5 Vet. App. 91, 193 (1993).


Well Grounded Claim

38 U.S.C.A. § 5107(a) requires that a VA claimant must submit 
a well-grounded claim.  A well grounded claim is one that is 
plausible, one which is meritorious on its own or capable of 
substantiation.  It need not be conclusive but only possible 
to satisfy the initial burden of section 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In addition, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) held in Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) that to be well 
grounded a claim must be accompanied by supportive evidence 
and that such evidence must, pursuant to § 5107(a), 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible.  Tirpak, at 611. Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded-claim requirement.  Where the determinative 
issue (such as the recounting of symptoms) doeS not require 
medical expertise, lay testimony by itself may suffice.  
Tirpak, at 611 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Magana v. Brown, 7 Vet. App. 224, 227-28 (1994); and 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

For a claim for service connection to be well grounded, there 
must be (1) competent evidence of current disability (a 
medical diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992)); (2) evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence) Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence) Lathan v. Brown, 7 Vet. App. 
359 366 (1995) and Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996), and Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995).

The nexus requirement may be satisfied by a presumption that 
certain diseases manifesting within certain prescribed 
periods are related to service, e.g., chronic, tropical, and 
herbicidal diseases.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) and Slater v. Brown, 9 Vet. App. 240, 244 (1996).

Thus, if the veteran (having met the service in Vietnam 
criteria of 38 U.S.C.A. § 1116) has one of the diseases 
presumptively considered to be due to exposure to a 
herbicidal agent, no more is necessary to establish a well 
grounded claim of entitlement to service connection for such 
disease based on an allegation of herbicidal exposure in 
Vietnam.  Brock v. Brown, 10 Vet. App. 155, 162-63 (1997). 
However, as to the claim for service connection on the basis 
of direct or presumptive service incurrence for a chronic 
disease, the Caluza requirements for establishing a well-
grounded claim must be met.  

Analysis

While it is undisputed that the veteran served in Vietnam, 
the service medical records are negative for signs, symptoms, 
history, complaints, or treatment for a skin condition.

The veteran testified at his May 1997 RO hearing that he 
first began having symptoms of a skin condition in 1976.  He 
described his skin condition as a crust on his body and in 
his hair.  He stated that the crust had an odor and 
eventually spread to his eyes, chest, stomach, and legs.  He 
reported that he sought treatment at the VAMC in Brentwood 
California where he was placed in a bathtub and soaked for an 
entire day.  He was prescribed a topical cream for one month.  
He stated that after discontinuing the medication, the crust 
reappeared.  He reported that he presently used the ointment 
on his legs, ankles, stomach, and chest.  He stated that he 
applied it every morning after he showered.  He described 
spots all over his body that crusted over and he reported 
crust around his eyes.  He reported that he used a different 
ointment for his face.  The veteran testified that the rash 
itched.  He denied any rashes prior to service and denied any 
chemical contact at his present job at the United States 
Postal Service.

A review of the post-service medical records from January 
1984 to February 1997 reflect treatment for various 
disabilities.  In January 1984, the veteran complained of 
numerous dry, crusty round lesions on his arms, legs abdomen, 
and back.  The record reflects that the veteran was diagnosed 
with psoriasis.  In November 1996, the veteran reported a 
chronic skin condition since 1968 when he was exposed to 
Agent Orange. A February 1997 record reflects a diagnosis of 
chronic dermatitis.

The veteran's testimony reflects, in essence, his belief that 
he has a skin condition due to exposure to herbicidal agents 
during his military service in Vietnam.

However, "[a]s a lay person, [the veteran] is competent to 
testify as to the symptoms [the veteran] experienced in 
service, but he is not competent to opine as to a link 
between those symptoms and [the veteran's] present 
diagnosis."  Dean v. Brown, 8 Vet. App. 449, 455 (1995) 
(citing Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Magana 
v. Brown, 7 Vet. App. 224, 227-28 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Brown, 2 Vet. App. 
492, 494-95 (1992). While a layperson "is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms."  Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).

There is no medical evidence on file linking the skin 
condition, which the veteran now has, and which is not 
clinically shown to be either acute or subacute, to his 
period of military service or exposure to a herbicidal agent 
while in Vietnam. Indeed, at the May 1997 hearing it was 
essentially conceded that the veteran's skin condition did 
not begin until 1976.

Accordingly, as the veteran does not have a disease presumed 
to be due to inservice exposure to a herbicidal agent, there 
is no well grounded claim for service connection for a skin 
condition under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6), 3.309(e).  Thus, there is no well-grounded 
claim for service connection for a skin condition claimed 
herein on the basis of direct service incurrence or 
presumptive service incurrence for a chronic disease or due 
to herbicidal exposure.

The doctrine of resolution of doubt does not apply in 
determinations of well groundedness because that would 
require a weighing of the evidence which is prohibited in 
view of the fact that evidence which is competent must be 
presumed to be credible.  Martinez v. Brown, 6 Vet. App. 462, 
464 (1994) (in the context of a well-grounded claim the 
benefit of the doubt rule applies only to the adjudication of 
the merits of a claim).

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  However, 
unlike the situation in Robinette, the claimant has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, might make the claim 
well grounded.  The duty mandated by section 5103(a) does not 
attach when the existence of evidence that might well ground 
the claim has not been, as here, reported.  Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Nevertheless, the discussion 
herein informs the claimant of the types of evidence lacking, 
and which should be submitted to meet the threshold of a 
well-grounded claim.


ORDER

The appeal is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

